Citation Nr: 1731155	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO. 10-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for muscle pain, described as shooting nerve pain in the arms, to include as due to an undiagnosed illness.

2. Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Board issued a decision that denied the Veteran's increased-rating claim for his service-connected patellofemoral pain syndrome of the right knee. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In December 2016, the Veteran and the Secretary of VA (parties) filed a Joint Motion for Partial Remand (JMPR) with respect to the increased-rating claim for patellofemoral pain syndrome of the right knee and remanded the claim back to the Board, which was granted by the Court. The parties had found that the Board erred by not providing an adequate statement of reasons or bases for its determination that a separate disability rating for right knee instability under diagnostic code 5257 was not warranted.

In a December 2011 video conference hearing, the Veteran provided testimony before a Veterans Law Judge. The Veterans Law Judge who held the hearing is no longer employed at the Board. Thus, in March 2017, the Veteran was informed of this fact and given the opportunity to request a new hearing. The Veteran did not respond to the notice. Thus, there is no hearing request pending at this time and the Board will continue with adjudication of the Veteran's appeal.

In November 2013, November 2014, and most recently in May 2016, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claims on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

Additionally, the Veteran filed a formal claim for TDIU, which was received in June 2017. However, a claim for TDIU had been reasonably raised by the record in conjunction with the increased rating claim for patellofemoral pain syndrome of the right knee. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the claim of entitlement to a TDIU is before the Board. 

The issue of entitlement to a TDIU due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War but does not have Persian Gulf War Syndrome or an undiagnosed illness of muscle pain, described as shooting nerve pain in the arms.

2. Left knee patellofemoral syndrome does not result in limited flexion to 30 degrees or extension limited to 15 degrees; and, the preponderance of the evidence is against clinical findings of locking, effusion, ankylosis, recurrent subluxation or lateral instability, removal of semilunar cartilage, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1. The criteria for service connection for muscle pain, described as shooting nerve pain in the arms, to include as due to an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 3.317 (2016).

2. The criteria for an increased disability rating in excess of 10 percent or for a separate rating under another Diagnostic Code for right knee patellofemoral syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). The VA examination reports during the appeal period collectively provided clear explanations in support of the examiners' opinions and findings. See Monzingo, 26 Vet. App. at 107 (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As noted above, the Veteran appealed the Board's denial of a higher rating for the service-connected right knee disability to the Court. In the December 2016 Joint Motion, the Veteran nor the Secretary of VA identified any evidence that remained outstanding nor did the parties raise a duty to provide a new examination in connection with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), which decision was issued prior to the Joint Motion. See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a Joint Motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed by the Board). Rather, the crux of the Joint Motion was the finding by the parties that the Board had provided inadequate reasons and bases for its denial of a separate disability rating under Diagnostic Code 5257. Thus, the Board will provide a discussion on this issue below.

The Board finds that VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.

Service Connection Muscle Pain

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established for a chronic disability manifested by certain signs or symptoms that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); see also 81 Fed. Reg. 73182 (October 17, 2016) (extending the presumptive period to December 31, 2021). 

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(d).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained, chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a). 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. A medically unexplained, chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). The term medically unexplained, chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a). 

Objective indications of chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a). Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained, chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache;  (4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that he an undiagnosed illness as a result of his service in Southwest Asia, specifically identifying muscle pain in his claim for service connection.

The Veteran is a "Persian Gulf Veteran." His DD Form 214 reflects that he was awarded the Combat Action Ribbon, Southwest Asia Service Medal, Sea Service Deployment Ribbon, Navy Achievement Medal, and Kuwait Liberation Medal amongst other decorations. The Veteran served between December 1987 and December 1991 with a primary military occupational specialty of field medical technician. During the December 2011 video conference hearing before the Board, the Veteran testified that he was a hospital corpsman in the Navy and following training was assigned to the Marine Corps Rifle Company and was deployed to Operation Desert Shield Desert Storm with the Headquarters Company of the 7th Marine Regiment and that his unit was the lead element for the invasion of Kuwait.

Throughout the pendency of the appeal, the Veteran has claimed multiple symptoms as manifestations of Gulf War Syndrome. The Veteran's claim of undiagnosed illness, specifically muscle pain is the issue presently before the Board. The Board denied service connection for chronic fatigue as undiagnosed illness in November 2014 and joint pain as an undiagnosed illness in May 2016. These Board decisions are final and binding since the Veteran did not timely perfect an appeal of the decisions and the decisions were not modified or reversed by the Court. 38 U.S.C.A. §§ 7104(b), 7252; 38 C.F.R. §§ 20.1100. 

After a review of the medical and lay evidence of record, the Board concludes the preponderance of the evidence is against a finding that the Veteran has a qualifying chronic disability of muscle pain, described as shooting nerve pain in the arms, due to environmental exposure in Southwest Asia under 38 C.F.R. § 3.317. In a September 2010 VA medical record, the Veteran complained of mid shoulder pain that "feels like something is out of place" and numbness of the bilateral upper extremities in a non-dermatomal fashion. During the March 2011 VA examination, the Veteran denied chronic muscle pain and stated that the pain was located in his joints. In a December 2011 letter, the Veteran's private physician stated that the Veteran had muscle pain to include Myositis as a result and due to his participation in Desert Shield/ Desert Storm Task Force Ripper.

During the December 2011 video conference hearing before the Board, the Veteran testified that after service he noticed that his big muscles started to hurt and that he had pain all over his body for no apparent reason. He described this pain as sharp, radiating pain with convulsions and involuntary kicks and complained of a loss of muscle strength, specifically, in his grip strength. 

In a January 2014 VA examination report, the VA examiner opined that the Veteran's muscle pain was attributable to his diagnosis of degenerative joint disease (DJD) of the shoulder, degenerative disc disease (DDD) of the lumbar spine, and strain status post-surgery of the right knee. The VA examiner stated that the Veteran's joint and muscle pain were attributed to diseases with clear and specific etiology and therefore less likely than not due to environmental exposure in Southwest Asia. Furthermore, the examiner opined that muscle pain is less likely than not related to service as there was no evidence of muscle pain documented in service treatment records. In the January 2014 VA examination report for Gulf War General Medical, the VA examiner further stated that complaints of back pain and knee pain are due to diagnoses of DDD lumbar spine and right knee strain. A right shoulder disability had also been noted to have been diagnosed as DJD. The VA examiner opined that the disabilities are due to diseases with clear and specific etiology and therefore less likely than not due to environmental exposure in Southwest Asia. 

The January 2015 VA examiner opined that it was less likely than not that muscle pain was related to a specific exposure event experienced by the Veteran during service in Southwest Asia. He provided the rationale that the Veteran did not have any complaints of a muscle condition during the examination and did not have a diagnosed muscle disability. 

In the August 2016 VA examination report, the examiner wrote that the Veteran had not been diagnosed with a muscle injury. The examiner also wrote that the Veteran did not have an injury to a muscle group of the shoulder girdle or arm; forearm or hand; foot or leg; pelvic girdle and thigh; or torso and neck. The examiner noted the Veteran did not have a history of rupture of the diaphragm with herniation, a history of extensive muscle hernia (without other injury to the muscle) or a history of injury to the facial muscles. Muscle strength testing was normal in all extremities. The VA examiner also noted that the Veteran did not have muscle atrophy; any scars or fascial defects associated with a muscle injury. The VA examiner opined that the Veteran did not have a muscle condition or any diagnosis of a muscle condition and provided the rationale that the Veteran did not have any complaints of a muscle condition at the time of examination and had a normal physical examination that revealed no muscle symptoms. The Veteran was noted to have sensory complaints which were related to his neck disability and were distinct from muscle pain.

The Veteran has denied chronic muscle pain and clarified that the pain was in his joints during the March 2011 VA examination. It should be noted that the Board denied the Veteran's claim for joint pain as an undiagnosed illness in May 2016 and that decision is final, as the Veteran specifically chose not to appeal that part of the Board decision when he appealed to the Court. 38 U.S.C.A. §§ 7104(b), 7252; 38 C.F.R. §§ 20.1100. 

The Veteran testified that he experienced muscle pain as described above during the December 2011 video conference hearing before the Board. VA examiners in January 2014, January 2015 and August 2016 opined that it was less likely than not that muscle pain was related to a specific exposure event experienced by the Veteran during service in Southwest Asia. Specifically, in January 2014, the VA examiner attributed the Veteran's muscle pain to diagnoses of DJD of the shoulder, DDD of the lumbar spine and strain status post right knee surgery. The December 2011 letter from the Veteran's private physician indicated that the Veteran had muscle pain, to include myositis. The December 2011 private physician and January 2014 VA examiner have attributed the Veteran's symptom of muscle pain to clear and specific etiologies and thus these symptoms cannot be attributable to an undiagnosed illness as a manifestation of Gulf War Syndrome. Furthermore, the Veteran did not have any complaints of muscle pain in January 2015 and August 2016 VA examinations and had normal physical examinations that revealed no muscle symptoms. 

The presence of a qualifying chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the competent evidence has ascribed the claimed muscle pain symptoms to known diagnoses with clear and specific etiologies or found that the Veteran did not have symptoms of muscle pain. Therefore, the preponderance of the evidence is against the finding that that the Veteran has a undiagnosed illness and chronic disability of muscle pain, described as shooting nerve pain in the arms, due to environmental exposure in Southwest Asia under 38 C.F.R. § 3.317.

The Board has also considered service connection for muscle pain on a direct basis and finds that service connection is not warranted on this basis as well. The Veteran stated that he did not have chronic muscle pain during the March 2011, January 2015, and August 2016 VA examinations. Regardless, symptoms such as pain, alone, are not disabilities in the absence of an underlying disease or injury for VA disability compensation purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). The VA examiner attributed the Veteran's muscle pain to diagnoses of DJD of the shoulder, DDD of the lumbar spine, and strain status post right knee surgery in January 2014 VA examination reports, however, the Veteran is already in receipt of service connection for a rotator cuff tendonitis with degenerative arthritis of the right shoulder and patellofemoral syndrome of the right knee. In the absence of a qualifying current disability due to disease or injury, service connection cannot be established. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As the preponderance of the evidence is against the claim of service connection for muscle pain, described as shooting nerve pain in the arms, to include as due to an undiagnosed illness, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating Patellofemoral Pain Syndrome of the Right Knee

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran seeks an increased disability rating in excess of 10 percent for his service-connected right knee disability. 

The Veteran's right knee disability is currently rated by analogy under DC 5299-5262. In evaluating the Veteran's current level of disability, the Board will consider all applicable DCs. 

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under DC 5003. Under DC 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate DC for the specific joint involved. 

Under DC 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable rating. Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability. A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The 20 percent rating is the only rating available under DC 5258.

DC 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic. A semilunar cartilage is one of the menisci of the knee joint. A 10 percent rating is also the highest schedular evaluation allowed under DC 5259.

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities. In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

The VA General Counsel has also held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261, as long as both ranges of motion meet the criteria for a compensable rating. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran was afforded a VA examination in September 2008. The Veteran had a diagnosis of patellofemoral syndrome right knee, and status post-surgery for debridement, meniscus repair, and lateral release with residuals of scars, and decreased and painful range of motion. During the examination, the Veteran reported that he had knee surgery in 1996 and 2000 and complained of stiffness, swelling, giving way, lack of endurance, locking and fatigability. The Veteran reported burning, aching and sharp pain which can be elicited by physical activity. The Veteran's pain was relieved by Tylenol. Upon physical examination, there was guarding of movement, but no signs of edema, effusion, weakness, tenderness, redness and heat or subluxation. The Veteran's posture and gait were within normal limits and an examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern. The examiner noted the Veteran did not require any assistive devices for ambulation. Range of motion measurements revealed flexion to 96 degrees and extension to 0 degrees. Joint function of the right knee was additionally limited following repetitive use with pain as a major functional impact but was not additionally limited by fatigue, weakness, lack of endurance, and incoordination. There was no additional limitation of range of motion. Medial and lateral collateral ligaments stability and meniscus tests were within normal limits for the right knee. An x-ray examination of the right knee was within normal limits.

The March 2011 VA examination report indicates that the Veteran reported constant joint pain. A physical examination revealed that the right knee was normal to appearance with no edema or effusion. There was tenderness of the patella. Range of motion for the right knee showed flexion to 120 degrees, with pain beginning at 100 degrees, and extension to 0 degrees. There was no change in the range of motion with repetition secondary to pain, fatigue, or lack of endurance. The knees were both noted to be stable, and muscle strength was equal. 

The Veteran was also provided a VA examination in January 2015. The Veteran complained of ongoing right knee pain. He reported flare-ups that impacted the function of his right knee with prolonged standing, walking or sitting which increase pain. These flare-ups would occur once per week and last for two hours. The VA examiner noted range of motion measurements for the right knee as flexion to 120 degrees and extension to 0 degrees. There was pain noted on the examination but it did not result in additional functional loss. The Veteran did not require the use of any assistive device as a normal mode of locomotion. There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. The Veteran was able to perform repetitive use testing with three repetitions without additional functional loss or range of motion. Muscle strength testing was normal with no muscle atrophy noted. The examiner made specific findings that the Veteran did not have ankylosis, recurrent subluxation, or effusion. Joint stability testing for the right knee was performed and no instability was revealed. The VA examiner noted that the Veteran had a meniscus condition of the right side that presented with frequent episodes of joint pain and diagnosed the Veteran with right knee tendonitis/tendonosis. There was no objective evidence of crepitus.

At the outset, the Board notes that the evidence does not support an award for an increased rating for the right knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC Code 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated upon VA examinations performed in September 2008, March 2011, and January 2015. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263 (2016). 

The Veteran's right knee patellofemoral syndrome (PFS) is currently evaluated as 10 percent disabling by analogy under DC 5299-5262 for impairment of the tibia and fibula with slight disability of the knee. There are no findings of impairment of the tibia and fibula of the right knee at any time during the appeal period, which was confirmed by the VA examinations provided. 

The Board has considered the Veteran's right knee PFS as evaluated under DC 5299-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. As noted above, under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. During the December 2011 video conference hearing before the Board, the Veteran testified that his right knee was extremely painful all the time and could lock to the point where he was "completely at the mercy" of his knee until it unlocked. The Veteran asserted that his knee had caused him to fall. The Veteran also contended that he had instability and locking where his knee gave way. The September 2008, March 2011, and January 2015 VA examiners found that the Veteran suffered from no meniscal conditions or residuals of procedures, and these same VA examiners also found that the Veteran had no instability, effusion, or dislocation symptoms in the right knee. The September 2008 VA examiner stated that medial and lateral collateral ligaments stability and meniscus tests were within normal limits for the right knee, and an x-ray examination of the right knee was also within normal limits but with subjective complaints of pain that were not explained by the examination or x-ray findings. The March 2011 VA examination report also indicates that the right knee was normal to appearance with no edema or effusion. The January 2015 VA examination report indicates that the Veteran had a meniscus condition on his right side that was surgically repaired in 2009, however, the examiner also noted that the Veteran did not have any other pertinent physical findings, complications, conditions or symptoms related to his medial meniscectomy in 2009, and there was no objective evidence of crepitus. 

To the extent that the evidence has shown a meniscus abnormality, the preponderance of the evidence is against a finding that this resulted in symptoms other than those already compensated by the Veteran's currently assigned 10 percent evaluation, which is namely pain. The Board does not find the Veteran's right knee disability to more closely approximate the criteria for a 20 percent rating under DC 5258, which contemplates frequent episodes of locking, pain and effusion. For example, examiners have consistently noted that the Veteran does not have effusion. At the September 2008 VA examination, the Veteran specifically reported locking of his knee, and the examiner wrote when performing the physical examination that there were no signs of effusion and no evidence of locking pain. In the March 2011 VA examination report, the examiner wrote that the right knee did not have effusion. At that time, when listing the symptoms the Veteran was experiencing involving his right knee, he did not include locking as one of the symptoms. At the time of the January 2014 VA examination, when reporting the symptoms related to his right knee, the Veteran did not include locking.  The examiner stated that the knee was normal to appearance with no erythema, edema, increased warmth, or effusion. At the time of the January 2015 VA examination, when reporting the symptoms related to his right knee, the Veteran did not include locking. In the January 2015 VA examination report, when asked if there was a history of recurrent effusion, the examiner checked no. When the examiner was asked what symptoms the Veteran had as a result of the meniscus condition, the examiner wrote, "Frequent episodes of joint pain." Thus, the preponderance of the evidence is against a finding that the Veteran has frequent episodes of locking and effusion in the right knee joint. 

The Board also finds that the preponderance of the evidence of record is against higher or an additional separate rating for the service-connected right knee PFS under other DCs. Considering DC 5257, which addresses lateral instability and subluxation, the Veteran alleges that he has instability in his right knee. For example, at the September 2008 VA examination, the Veteran complained of his right knee "giving way." In a May 2009 Notice of Disagreement, the Veteran stated that his right knee "gives out causing me to fall on numerous occasions." During a March 2011 VA examination, the Veteran reported "stiffness, giving way and lack of endurance," as well as being limited to 10 to 15 minutes of standing and walking. The Veteran also testified during the December 2011 video conference hearing that his knee gave way and locked every day as discussed above. The Veteran also stated on multiple occasions that he was prescribed a knee brace for stability issues and sometimes used a cane. 

While the Veteran has asserted that he has experienced right knee instability, the Board finds that the preponderance of the evidence is against a finding that the Veteran has either right knee instability or subluxation to warrant a separate rating under DC 5257. Specifically, multiple medical professionals have examined the Veteran's knee and specifically tested the knee for instability and have found that the Veteran's right knee does not have instability. Thus, it is not just a matter of the examiner being silent as to whether or not the knee has instability, but rather the examiner physically examining the knee for whether there is instability and making a finding that there is no instability. For example, in the September 2008 VA examination report, the examiner wrote there was "no subluxation." The examiner also wrote that the anterior and posterior cruciate ligaments stability test was within normal limits and that the medial and lateral collateral ligaments stability test was within normal limits. In the March 2011 VA examination report, the examiner wrote that the knee was stable to varus and valgus force and that there was negative anterior drawer, posterior drawer, Lachman, and McMurray. In the January 2014 VA examination report, the examiner wrote that the knee was stable to varus and valgus force, there was a negative anterior drawer and posterior drawer test, and Lachman's and McMurray's were negative. In the January 2015 VA examination report, the examiner completed all the parts on the examination that addressed stability. When asked if there was a history of recurrent subluxation, the examiner checked no. When asked if there a history of lateral instability, the examiner checked no. When asked to test the joint stability, the examiner noted he had checked the stability and that there was no instability. He checked that Lachman, posterior drawer, valgus, and varus tests were all normal. The clinical findings made by multiple medical professionals do not support a finding of lateral instability or subluxation of the right knee. The Board accords more probative value to medical professionals who have experience in evaluating the knee joint and made specific findings that the right knee joint did not have instability than the Veteran's allegation that his knee does not feel stable. The more probative evidence does not support the assignment of a separate rating under DC 5257 and outweighs the Veteran's allegations of feeling like his right knee has instability. 

The Board also finds that the preponderance of the evidence of record is against a 20 percent rating for the right knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, 20 percent ratings under these DCs require evidence of limitation of flexion and extension of the right knee to 30 and 15 degrees, respectively. This has not been demonstrated in this case. At VA examinations, conducted in September 2008, March 2011, and January 2015, right knee flexion was limited, at worst, to 96 degrees. Extension was normal (zero degrees) at each of the VA examinations. Thus, in view of the foregoing, a higher 20 percent disability rating for right knee flexion and extension are not warranted under DCs 5260 and 5261. 

As noted above, under VAOPGCPREC 9-04, separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint. However, as noted above, there is no compensable loss of flexion or compensable loss of extension of the right knee at any time during the claim. The record does not reflect limitation of flexion to 45 degrees of less or extension to 10 degrees of the right knee as contemplated by compensable evaluations under DCs 5260 and 5261, respectively. The record does not show that the level of limitation of motion contemplated by even a noncompensable limitation of flexion (60 degrees) or limitation of extension (5 degrees) was met at any time during the claim under these DCs.

The Board has also considered the effect of pain and weakness in evaluating the Veteran's right knee disability. 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The evidence of record reveals complaints of right knee pain with no evidence of any additional limitation in range of motion following repetitive-use testing during the September 2008, March 2011, and January 2015 VA examinations. Although the Board is required to consider the effect of pain when making a rating determination, it is important to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon v. Brown, 10 Vet. App. 194 (1997). While the September 2008 examiner noted that the Veteran had less movement than normal, pain on movement and guarding, the Veteran still demonstrated 96 degrees of right knee flexion and full extension at that examination with a normal gait and posture and no signs of abnormal weight bearing or breakdown. The September 2008 VA examiner concluded that the right knee examination was within normal limits with no signs of edema, effusion, weakness, tenderness, redness and heat or subluxation and subjective complaints of pain that were unexplained by the examination. The Veteran was also noted to not require the use of any assistive devices for ambulation. Examiners have consistently reported that the Veteran has 5/5 strength in his right lower extremity and no atrophy. Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion for the right knee is not met. Any additional functional limitation as result of flare-ups is contemplated in the currently assigned 10 percent evaluation.

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11(limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)). As noted above, despite the Veteran's subjective complaints of right knee pain, he demonstrated 96 degrees, 120 degrees (with pain beginning at 100 degrees), and 120 degrees of flexion of the right knee at the September 2008, March 2011, and January 2015 examinations, respectively, and full extension even with repetitive range of motion testing. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased 20 percent evaluation or a separate evaluation for the service-connected right knee disability at any time during the appeal period.

In sum, the evidence does not show that a disability rating in excess of 10 percent for the Veteran's patellofemoral pain syndrome of the right knee is warranted. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for muscle pain, described as shooting nerve pain in the arms, to include as due to an undiagnosed illness, is denied.

A disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.
REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of entitlement to a TDIU rating.

In the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in June 2017, the Veteran contends that all of his service-connected disabilities combined prevented him from obtaining or maintaining substantially gainful employment. The Board will request that the Veteran complete a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for the three employers listed on the application. 

The Board will also request that VA ask the Veteran if he has applied for Social Security Administration disability benefits should there possibly be outstanding records that are relevant to this issue.

Finally, the Agency of Original Jurisdiction has not adjudicated the TDIU issue in the first instance. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit completed VA Forms 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for the three employers listed on the application, which are Midwest Brokerage Co., Oklahoma Publishing Company, and Flashbang Holsters. Also request that he inform VA if he has applied for Social Security Administration disability benefits. 

2. Send the completed VA Forms 21-4192 to each employer.

3. Obtain Social Security Administration records if the Veteran indicates he has submitted a claim for disability benefits. 

4. After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for a TDIU rating. The AOJ should take any additional development as deemed necessary.

5. After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU rating. If the benefit is denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals
Areyou

Department of Veterans Affairs


